Title: To Thomas Jefferson from George Washington, 31 July 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Philadelphia July 31st. 1793.

As there are several matters which must remain in a suspended state—perhaps not very conveniently—until a decision is had upon the conduct of the Minister of the French Republic—and as the Attorney General will, more than probably, be engaged at the Supreme Court next week—It is my wish, under these circumstances, to enter upon the consideration of the letters of that Minister to morrow, at 9 ’Oclock; I therefore desire you will be here at that hour; and bring with you his letters, your answers, and such other papers as are connected with the subject.
As the consideration of this business may require sometime, I should be glad if you and the other Gentlemen would take a family dinner with me at 4 ’Oclock. No other company is, or will be envited. Sincerely & affectly. I remain—Yrs.

Go: Washington

